DETAILED ACTION
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 6-7, 8-9, 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seger (US 2017/0127128) in view of Feng et al. (US 2014/0150016), and further in view of Lewis et al. (US 9417765).

Claim 1, Seger teaches a system, comprising: 
a processor (p. 0006); 
a memory storing instructions, which when executed by the processor, cause the processor to (p. 0006): 
receive information associated with a content item published in a first location (i.e. user publishes a flick in the happening now location) (fig. 8; p. 0162-0176); 
receive information (i.e. nearby events or events by friends) associated with a target user associated with the content item (fig. 8) (p. 0244); 
distribute the content item to the second location associated with the target user to republish the content item (i.e. post to top flicks) (fig. 8; p. 0162-0176).
Seger is not entirely clear in teaching a system, comprising:
“wherein the information associated with the target user comprises preference information of the target user comprises an indication that the target user has activated a distribution feature and a preference related to distribution of the content item”;
determine, based on one or more eligibility criteria associated with the target user and the information associated with the content item, and a real-time analysis of the content item during publication, if the content item should be distributed to a second location associated with the target user, wherein the eligibility criteria includes criteria to determine whether the target user is to be availed use of the distribution feature, and wherein the information associated with the content item includes a context and a setting associated with the content item;
prepare, in the event it is determined that the content item should be distributed to the second location associated with the target user, the content item for distribution to the second location associated with the target user by generating descriptive information associated with distribution of the content item to the second location associated with the target user; and 
analyze feedback to determine whether to continue distributing the content item to the second location associated with the target user.
Lewis teaches the specific feature of:
“wherein the information associated with the target user (i.e. requesting user) comprises preference information (i.e. links according to preference) of the target user comprises an indication that the target user has activated a distribution feature (i.e. sharing history) and a preference (i.e. sharing sources) related to distribution of the content item” (col. 13-14, lines 47-51).
“a real-time analysis of the content item during publication (i.e. analyze sharing history), if the content item should be distributed to a second location (i.e. location based subsets for sharing links) associated with the target user, wherein the eligibility criteria includes criteria to determine whether the target user is to be availed use of the distribution feature (i.e. receiving links), and wherein the information associated with the content item includes a context (i.e. user device context) and a setting (i.e. location context of link) associated with the content item” (col. 13-14, lines 47-51);
analyze feedback (i.e. user feedback) to determine whether to continue distributing the content item to the second location associated with the target user (i.e. inferences are based on feedback) (col. 14, lines 52-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided sharing history as taught by Lewis to the system of Seger to allow for relevant links to be shared based on inference (col. 14, lines 52-67).
Feng teaches a system, comprising:
“determine, based on one or more eligibility criteria (i.e. determine commentary associated with product) associated with the target user and the information associated with the content item, the information associated with the target user, if the content item should be distributed to a second location” (i.e. user-specific advertising to user vs. group of users all in the same location) (p. 0038-0041);
prepare, in the event it is determined that the content item should be distributed to the second location associated with the target user, the content item for distribution to the second location associated with the target user (i.e. specific ser) by generating descriptive information (i.e. grouped based on going to SONNY BBQ) associated with distribution of the content item to the second location associated with the target user (p. 0038-0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided distribution of targeted content as taught by Feng to the system of Seger to allow for group analysis of users (p. 0038).

Claim 2, Seger teaches the system of claim 1, wherein receiving the information associated with the content item comprises determining an identity of the target user (i.e. current user based on profile) (fig. 8; p. 0342).

Claim 6, Seger teaches the system of claim 1, wherein determining if the content item should be distributed to he second location associated with the target user is based on whether the distributed content item remains of interest to users (i.e. top flicks) (fig. 8, p. 0162-0176).

Claim 7, Seger teaches the system of claim 1, wherein the information associated with the target user comprises a preference associated with the distributed content item (i.e. preference to display friends activities) (fig. 8, p. 0162-0176).

Claim 8 is analyzed and interpreted as a method of claim 1.
Claim 9 is analyzed and interpreted as a method of claim 2.
Claim 13 is analyzed and interpreted as a method of claim 6.
Claim 14 is analyzed and interpreted as a method of claim 7.

Claim 15 recites “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor” to perform the steps of claim 1.  Seger teaches “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor” to perform the steps of claim 1 (p. 0006).
Claim 19 recites “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor” to perform the steps of claim 6.  Seger teaches “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor” to perform the steps of claim 1 (p. 0006).
Claim 20 recites “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor” to perform the steps of claim 7.  Seger teaches “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor” to perform the steps of claim 1 (p. 0006).

Claim 3, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seger (US 2017/0127128) in view of Feng et al. (US 2014/0150016), and further in view of Lewis et al. (US 9417765), and further in view of Mixter et al. (US 2021/0400348).

Claim 3, Seger is silent regarding the system of claim 2, wherein determining the identity of the target user comprises using at least one of computer vision, machine learning (ML), or artificial intelligence (Al).
Mixter teaches the system of claim 2, wherein determining the identity of the target user comprises using at least one of computer vision, machine learning (ML), or artificial intelligence (Al) (p. 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided user identification as taught by Mixter to the system of Seger to allow for targeting of content (p. 0034).

Claim 10 is analyzed and interpreted as a method of claim 3.

Claim 16 recites “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor” to perform the steps of claim 3.  Seger teaches “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor” to perform the steps of claim 3 (p. 0006).

Claim 4-5, 11-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seger (US 2017/0127128) in view of Feng et al. (US 2014/0150016), and further in view of Lewis et al. (US 9417765), and further in view of Srinivasan et al. (US 2015/0317562).

Claim 4, Seger is silent regarding the system of claim 1, wherein determining if the content item should be distributed to the second location associated with the target user is based at least in part on receiving instructions from a moderator to moderate distribution of the distributed content item.
Srinivasan teaches the system of claim 1, wherein determining if the content item should be distributed to a second location associated with the target user is based at least in part on receiving instructions from a moderator to moderate distribution of the distributed content item (p. 0012)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided moderation of posts as taught by Srinivasan to the system of Seger to monitor published content (p. 0012).

Claim 5, Seger is silent regarding the system of claim 4, wherein the instructions received from the moderator is to discontinue distribution of the content item.
Srinivasan the system of claim 4, wherein the instructions received from the moderator is to discontinue distribution of the content item (p. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided moderation of posts as taught by Srinivasan to the system of Seger to monitor published content (p. 0012).

Claim 11 is analyzed and interpreted as a method of claim 4.
Claim 12 is analyzed and interpreted as a method of claim 5.

Claim 17 recites “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor” to perform the steps of claim 4.  Seger teaches “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor” to perform the steps of claim 4 (p. 0006).
Claim 18 recites “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor” to perform the steps of claim 5.  Seger teaches “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor” to perform the steps of claim 5 (p. 0006).

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10477271 B1		Higbee; Joseph
US 20130159110 A1	Rajaram; Giridhar et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        12/1/2022